Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/08/2021 has been entered.
 	The amendment filed 12/21/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 further recites the limitation "a normal/shortest distance between lens pockets of the first lens array and lens pockets of the second array". The examiner notes that that it is in between the convex lenses and lens pockets of the convex lenses of the second array in between the convex lenses".
	Claims 2-15 are also rejected since they are dependent upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al. (US 2010/0039819) (hereinafter Fournier) in view of Sweegers (US 2017/0317251).
Re claim 1: As best understood, Fournier teaches an optical output system for an LED light source (111, fig. 1b) provided at a light source location (location of 110, fig. 1a), comprising: a first array of lenses (120, fig. 1a), comprising a first lens body (body of 120, fig. 1a) and convex lenses (curved lens portion of 120, fig. 1a) facing the light source location (110, fig. 1a); and a second array of lenses (130, fig. 1a), on the opposite side of the first array of lenses  (120) to the light source location (location of 110), and comprising a second lens body (body of 130, fig. 1a) and convex lenses (curved lens portion of 130, fig. 1a) facing away from the light source location (location of 110), wherein there is an air gap (gap between 120 and 130, fig. 1a) between the first (120) and second lens bodies (130), wherein a thickness (D, see 

    PNG
    media_image1.png
    582
    576
    media_image1.png
    Greyscale

However, Fournier fails to teach the thickness of the air gap is less than 10% of the maximum thickness between the outer surfaces of the first and second arrays of lenses, and the thickness of the combined first and second lens bodies is equal or less than a lens pitch of the second lens array.
Sweegers teaches a first array of lenses (16, fig. 4) and a second array of lenses (20, fig. 4), an air gap (24, fig. 4) between the first and second array of lenses (16, 20), and a thickness of the air gap (24) is minimized (air gap as small as possible, see para [0081]) between the outer 
Therefore, in view of Sweegers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the thickness of the air gap of Fournier and the overall thickness of the combined first and second array of lenses such that the thickness of the air gap is less than 10% of the maximum thickness between the outer surfaces of the first and second arrays of lenses and the overall thickness of the combined first and second array of lenses is equal or less than a lens pitch of the second lens array, in order to minimize the thickness and overall height of the lighting packages [Sweegers, 0057].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the thickness of the air gap and the overall thickness of the combined first and second array of lenses such that the thickness of the air gap is less than 10% of the maximum thickness between the outer surfaces of the first and second arrays of lenses and the overall thickness of the combined first and second array of lenses is equal or less than a lens pitch of the second lens array, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 2: Fournier fails to teach the air gap has a thickness of less than 0.1 mm
Sweegers teaches an air gap (24, fig. 4) has a thickness (see fig. 4) of less than 0.1 mm (microns, see para [0081]).


Re claim 6: Fournier teaches the lenses of the first and second arrays of lenses (curved portions of 120 and 130, fig. 1a) have a same lens pitch (see fig. 1a).  

Re claim 7: Fournier teaches a focal point of each lens of the first array of lenses (focal point of curved lens portion of 120, fig. 1a) is at the vicinity of the outer surface of the second array of lenses (curved outer surface of 130, fig. 1a).  

Re claim 8: Fournier teaches the air gap is flat (gap between 120 and 130, fig. 1a).  

Re claim 9: Fournier fails to teach the air gap is positioned at the most 25% of the overall thickness away from either the first or second lens array.  
Sweegers teaches the air gap (24, fig. 4) is positioned away from either the first or second lens array (see fig. 4).
Therefore, in view of Sweegers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the air gap of Fournier to be positioned at the most 25% of the overall thickness away from either the first or second lens array, in order to minimize the size of the lighting system. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 10: Fournier teaches a lighting unit comprising: an optical output system (system of 110, 120, 130, fig. 1a) as claimed in claim 1 (see rejection of claim 1); and a light source (111, fig. 1b) at the light source location (location of 110, fig. 1a).  

Re claim 11: Fournier teaches the light source (111, fig. 1b) comprises an LED (LED, see para [0028]) or an arrangement of LEDs.  

Re claim 13: Fournier teaches the light source (111, fig. 1b) comprises a chip on board LED or LED arrangement (arrangement of 111, fig. 1b).  

Re claim 14: Fournier fails to teach a lighting unit as claimed in claim 10, comprising a housing having reflective side walls and a reflective base, wherein the light source is provided on the base, and the optical output system is provided over the top of the side walls.  
Sweegers teaches a housing (14, fig. 6) having reflective side walls (34, fig. 6) (reflective coating, see abstract) and a reflective base (base of 14, fig. 6) (14 has reflective coating 34, fig. 
Therefore, in view of Sweegers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a housing having reflective side walls and a reflective base, wherein the light source is provided on the base, and the optical output system is provided over the top of the side walls, in order to maximize light output from the light source.

Re claim 15: Fournier teaches the first and second lens body (120, 130, fig. 1a) has a thickness of greater than 0 (thickness of 120 and 130, fig. 1a).   

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al. (US 2010/0039819) in view of Sweegers (US 2017/0317251) as applied to claim 1 above, and further in view of Krasnov et al. (US 2011/0259394) (hereinafter Krasnov).
Re claim 3: Fournier in view of Sweegers fails to teach a maximum thickness between the outer surfaces of the first and second arrays of lenses is between 1 mm and 5 mm.
Krasnov teaches a maximum thickness (see fig. 3) between the outer surfaces of the first and second arrays of lenses (see fig. 1) is between 1mm and 5 mm (4 mm, see fig. 3).
Therefore, in view of Krasnov, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the thickness between the outer surfaces of the first and second arrays of lenses to be between 1 mm and 5 mm, in order to minimize the size of the lighting device.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al. (US 2010/0039819) in view of Sweegers (US 2017/0317251) as applied to claim 1 above, and further in view of Di Trapani et al. (US 2017/0146204) (hereinafter Trapani).
Re claim 4: Fournier in view of Sweegers fails to teach the lenses of each array of lenses are arranged with a pitch of between 300 pm to 5 mm.  
Trapani teaches the lenses of each array of lenses (1310, fig. 8) are arranged with a pitch of between 300 pm to 5 mm (2 mm, see para [0130]).
Therefore, in view of Trapani, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the lenses of each array of lenses with a pitch of between 300 µm to 5 mm, in order to produce a desired light output distribution.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al. (US 2010/0039819) in view of Sweegers (US 2017/0317251) as applied to claims 1 and 11 above, and further in view of Bierhuizen et al. (US 2010/0290234)(hereinafter Bierhuizen)
Re claim 5: Fournier in view of Sweegers fails to teach the lenses of each array of lenses are arranged in a hexagonal grid.  
Bierhuizen teaches the lenses of each array of lenses (54, 56, fig. 6) are arranged in a hexagonal grid (see fig. 4).  
Therefore, in view of Bierhuizen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the lenses of each array to be arranged in a hexagonal grid, in order to change the light output into a desired pattern or shape.

However, Fournier in view of Sweegers is silent about each LED has a Lambertian light output distribution.
Bierhuizen teaches each LED (10, fig. 6) has a Lambertian light output intensity distribution (lambertian, see para [0023]).  
Therefore, in view of Bierhuizen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the LED of Fournier such that each LED has a Lambertian light output intensity distribution, in order to provide a wide light output distribution.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
However, regarding applicant's argument that "a simple minimization of the thickness … it is not simply possible to reduce overall thickness v to minimize the thickness of the optical system as this necessitates a reduction in the focal distance of the lenslets", the examiner notes the applicant relies on the thickness to be dependent upon the equation 2*x + v as shown in figures 1 and 4 however the claim does not recite the limitation. If the criticality of the thickness of the lenses relies upon the equation, then the critical feature should be claimed.
Additionally, applicant argues that "the reducing an overall thickness v to minimize the thickness of the optical system as this necessitates a reduction in the focal distance of the lenslets, i.e. a stronger curvature of the lenslet shape which affects both R and x. As a result a In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dross (US 2018/0017717) and Hadrath (US 2013/0320075) disclose a similar system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/ZHENG SONG/Primary Examiner, Art Unit 2875